Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                       No. 04-16-00241-CR

                                     Cody Allen WATERS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1094
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        Appellant’s brief was due on September 8, 2016. See TEX. R. APP. P. 38.6(a). On
September 16, 2016, after no brief or motion for extension of time to file the brief had been filed,
we ordered Appellant to file the brief or a motion to dismiss not later than September 26, 2016.
On September 22, 2016, Appellant filed a first motion for a thirty-day extension of time to file
the brief.
       Our September 16, 2016 order is satisfied; Appellant’s motion is GRANTED.
Appellant’s brief is due on October 10, 2016.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.
___________________________________
Keith E. Hottle
Clerk of Court